DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the preliminary amendment filed on 4/30/2020, claims 1-62 were canceled and new claims 63-87 were added.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 63-81, drawn to a method for matching users by receiving and analyzing input data, classified in H04L51/52 G06F16/9535,9536 G06Q50/01 G16H10/60 G16H80/00.

II. Claims 82-87, drawn to producing recommendation data elements by analyzing input data using a neural network/clustering, classified in G06N3/04.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group II is directed to inter alia neural networks and clustering, which are classified separately from Group I and would require a separate field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Caleb Pollack (Reg. No. 37,912) on 04/25/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 63-81.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 82-87 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “likely” in claim 63, line 8 is a relative term which renders the claim indefinite. The term “likely” is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification merely recites language similar to the claims throughout, disclosing generally that a user can be “likely to experience” a particular life event/step, but does not provide an objective standard by which the term “likely” can be measured by.  Therefore, it is unclear what would constitute an event as “likely to be experienced” or not in the claims.  Claims 64-80 are rejected as depending from claim 63 and under the same rationale.  The term is further recited in dependent claims 66, 73, and 77-79.  Independent claim 81 similarly recites the term “likely” in lines 12 and 15, and is rejected under the same rationale as claim 63 above.

Claim 63 recites the limitation “matching the at least two users of the plurality of users, based on steps that each of the determined steps” (line 9, emphasis added), which is unclear as it is not grammatically correct.  Claims 64-80 are rejected as depending from claim 63 and under the same rationale.  For the purposes of examination, the limitation will be interpreted as “based on each of the determined steps”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 63-68, 70, and 81 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gilon et al. (U.S. Pat. App. Pub. 2017/0024656), hereinafter Gilon.

Regarding claim 63, Gilon disclosed a computer-implemented method for matching between two or more users of a plurality of users, the method comprising:
receiving input data from a plurality of devices associated with the plurality of users (receiving input data from computing devices of users, ¶[0154]), wherein the input data comprises information related to one or more life events (input data associated with one or more life events, ¶[0156]), wherein each life event comprises one or more different steps on a timeline (life events relating to steps on a timeline, ¶[0154]);
analyzing the input data (analyzing the input data, ¶[0156]) to determine, for each user and life event, which step(s) on the timeline each user (a) has experienced, (b) is currently experiencing, or (c) is likely to experience in the future (determining life events that each user is currently experiencing, has experienced, or is likely to experience, ¶[0154]); and
matching the at least two users of the plurality of users, based on steps that each of the determined steps (matching a user to another user if the other user has gone through the same milestone, i.e., step, the user is facing, ¶[0247]).

Regarding claim 64, Gilon disclosed the method wherein receiving the input data comprises crowdsourcing the input data from the users (input data including crowd-sourced data, ¶[0114]).

Regarding claim 65, Gilon disclosed the method wherein matching the two or more users comprises comparing the users to one another based on steps on individual timelines of each user (comparing users based on timeline/milestones, i.e., steps, ¶[0193]).

Regarding claim 66, Gilon disclosed the method wherein matching the two or more users comprises at least one of:
(a) matching a first user, who is likely to experience a selected step on the timeline in the future with a second user, who has already experienced the selected step (matching a user facing a milestone with another user who has gone through the same milestone, ¶[0247]);
(b) matching a first user, who has already experienced a selected step on the timeline for a life event with a second user, who has also already experienced the selected step (including a list of people in the user’s surrounding area who may have gone through or are going through the same milestone, ¶[0204]); and
(c) matching a first user, who is likely to experience a selected step on the timeline for a life event with a second user, who is also likely to experience the selected step (claimed in the alternative).

Regarding claim 67, Gilon disclosed the method further comprising at least one of:
providing a recommendation to the first user to connect with the second user and obtain insights about the selected step from the second user (user selecting a milestone, i.e., selected step, ¶[0200]; including a list, i.e., providing a recommendation, of people in the user’s surrounding area who may have gone through or are going through the milestone, ¶[0204]);
providing a recommendation to the second user to connect with the first user to share insights about the selected step with the first user (soliciting insights from a contributor, i.e., second user, regarding specific milestones, i.e., selected step, ¶[0173]); and
providing a recommendation to the first and second users to connect with one another in relation to the selected step (user selecting a milestone, i.e., selected step, ¶[0200]; including a list, i.e., providing a recommendation, of people in the user’s surrounding area who may have gone through or are going through the milestone, ¶[0204]).

Regarding claim 68, Gilon disclosed the method further comprising:
providing an electronic interface for enabling the first and second users to connect with one another (connecting users to one another, ¶[0186]), wherein the electronic interface is adapted to execute an application (UI, i.e., electronic interface, providing a portal, i.e., application, ¶[0273]), configured to allow the first and second users to share one or more data elements pertaining to a selected step on a timeline of a life experience with one another (sharing insights pertaining to a milestone, ¶[0173]), and wherein shared one or more data elements are selected from a list consisting of: comments, insights or experiences about the selected step (GUI, i.e., electronic interface, comprising insights, timelines, etc., ¶[0152]).

Regarding claim 70, Gilon disclosed the method wherein the application is configured to perform at least one of:
allow the first and second users to add additional comments, insights or experiences about the selected step or other steps on the timeline for the life event (users commenting on a timeline/milestone, ¶[0186]);
allow the first user to view the second user's experiences relating to the selected event, if the second user has already experienced the selected event (users viewing other users’ journeys/timelines/steps/milestones, ¶[0188], [0194], [0205], [0273]; matching a user facing a milestone with another user who has gone through the same milestone, ¶[0247]; including a list of people in the user’s surrounding area who may have gone through or are going through the same milestone, ¶[0204]);
allow the first and second users to view each other's experiences relating to the selected event, if both the first and second users have already experienced the selected event (users viewing other users’ journeys/timelines/steps/milestones, ¶[0188], [0194], [0205], [0273]; matching a user facing a milestone with another user who has gone through the same milestone, ¶[0247]; including a list of people in the user’s surrounding area who may have gone through or are going through the same milestone, ¶[0204]);
allow the first user to view the second user's timeline and steps, and/or the second user to view the first user's timeline and steps (users viewing other users’ journeys/timelines/steps/milestones, ¶[0188], [0194], [0205], [0273]);
allow the first user to view changes to the second user's timeline as the second user undergoes the life event, or allow the second user to view changes to the first user's timeline as the first user undergoes the life event (users viewing other users’ journeys/timelines/steps/milestones, ¶[0188], [0194], [0205], [0273]; timelines/steps updated, i.e., changed, dynamically as the users experience the life events, ¶[0160], [0233]); and
allow the first and second user to view changes to each other's timeline as the first and second users respectively undergo the life event (users viewing other users’ journeys/timelines/steps/milestones, ¶[0188], [0194], [0205], [0273]; timelines/steps updated, i.e., changed, dynamically as the users experience the life events, ¶[0160], [0233]).

Regarding claim 81, Gilon disclosed a computer-implemented system for matching between a plurality of users, comprising:
a server in communication with a plurality of devices associated with the plurality of users (a server in communication with a plurality of computing devices associated with a plurality of users, ¶[0165]); and
a non-transitory computer-readable memory associated with the server, wherein computer-readable instructions are stored, that, when executed by the server, cause the server to perform operations (computer readable medium storing instructions executed by the server, ¶[0167]) comprising:
receiving input data from the plurality of devices (receiving input data from computing devices of users, ¶[0154]), wherein the input data comprises queries, comments or insights from different users (input data comprising questions, i.e., queries, comments, and/or insights provided by the plurality of users, i.e., from different users, ¶[0156]) relating to the one or more life events (input data associated with one or more life events, ¶[0156]), wherein each life event comprises a plurality of different steps on a timeline (life events relating to steps on a timeline, ¶[0154]);
analyzing the input data (analyzing the input data, ¶[0156]) to determine, for each user and life event, which steps on the timeline that each user (a) has experienced, (b) is currently experiencing, or (c) likely to experience in the future (determining life events that each user is currently experiencing, has experienced, or is likely to experience, ¶[0154]); and
matching the plurality of users with one another, based on the life events and the steps that the users have experienced, are currently experiencing, or likely to experience in the future (matching a user to another user if the other user has gone through the same milestone, i.e., step, the user is facing, ¶[0247]), in order to assist the users in navigating one or more life events (assisting a plurality of users in navigating one or more life events, ¶[0153]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Gilon (U.S. Pat. App. Pub. 2017/0024656) as applied to claim 68 above, and further in view of Hernandez et al. (U.S. Pat. App. Pub. 2014/0280553), hereinafter Hernandez.

Regarding claim 69, Gilon disclosed the method as disclosed above.  Gilon did not disclose the method further comprising:
monitoring at least one of a duration, a level and a frequency of communication between the first user and the second user.
Hernandez disclosed:
monitoring at least one of a duration, a level and a frequency of communication between the first user and the second user (monitoring the frequency of communication between two users, ¶[0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Gilon to include monitoring at least one of a duration, a level and a frequency of communication between the first user and the second user as claimed, because doing so would have aided in determining whether a relationship was healthy/beneficial (Hernandez, ¶[0001]).

Claims 71 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Gilon (U.S. Pat. App. Pub. 2017/0024656) as applied to claim 67 above, and further in view of Shook et al. (U.S. Pat. 9,720,707), hereinafter Shook.

Regarding claim 71, Gilon disclosed the method as detailed above.  Gilon did not disclose the method wherein the recommendation to the first user comprises a first suggested conversation starter to connect with the second user, and the recommendation to the second user comprises a second suggested conversation starter to connect with the first user.
Shook disclosed identifying (i.e., recommending) conversation starters for a first user (e.g., a representative, col. 29, line 55) to connect with a second user (e.g., discuss an employee’s impact, col. 29, line 56; identifying a set of suggested conversation starters, col. 29, line 59; see also col. 20, lines 51-61, a peer coaching session providing conversation starters for a peer coach to an employee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Gilon wherein the recommendation to the first user comprises a first suggested conversation starter to connect with the second user, and the recommendation to the second user comprises a second suggested conversation starter to connect with the first user as claimed, because doing so would have been applying a known technique (i.e., recommending conversation starters) to a known device/method/product ready for improvement (i.e., matching/connecting users as in Gilon, ¶[0186]) to yield predictable results (i.e., providing conversation starters for matched users).

Regarding claim 72, Gilon and Shook disclosed the method wherein the first suggested conversation starter is personalized for the first user, and wherein the second suggested conversation starter is personalized for the second user (suggested conversation starters personalized towards specific users, Shook, Fig. 5C, 7C).
The combination of references is made under the same rationale as claim 71 above.

Allowable Subject Matter
Claims 73-80 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if amended to overcome the above rejections under 35 U.S.C. 112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441